Citation Nr: 0515014	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training in the United States Army Reserve 
from December 1957 to November 1964, including periods of 
active duty training (ACDUTRA) from January 1958 to July 
1958, July 1960 to August 1960, from July 1961 to August 
1961, in June 1962, in June 1963 and from May 1964 to June 
1964.  In November 1964, the appellant was discharged for 
medical reasons.    

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for a mental 
illness.  

In April 1999, the Board remanded the case back to the RO to 
schedule a personal hearing before a Member of the Board.  
Subsequently, the appellant withdrew his appeal.  Then in 
April 2000 and again in November 2003, the Board remanded 
this case to the RO for further development.  	


REMAND

Evidence received during the most recent development confirms 
that the appellant had a period of ACDUTRA from May 23 to 
June 6, 1994 at Fort Benning, Georgia.  The veteran's 
enlistment record indicates that in September 1957, before 
his active duty, he was rejected by the Air Force due to 
"insufficient mental..." (the record was partially burned).  
No further explanation was included.  Private hospital 
records dated in August 1964 reflect that the appellant had a 
2 year history of difficulty in school.  Three to four months 
earlier, he was told to raise his grade point average in 
order to graduate.  The diagnoses included acute 
schizophrenic reaction and the possibility of a psychiatric 
hospitalization was discussed with family members.  

The appellant was admitted to a State hospital in August 1964 
for treatment of schizophrenia.  A September 1964 staff 
conference note reflects that the appellant was considerably 
improved.  He dated his difficulty to June when he was at 
Fort Benning with his Army Reserve unit.  He stated that he 
became confused, had difficulty thinking and remembering .  
About the same time he started having auditory 
hallucinations, which he did not describe.  He also felt a 
change within himself and thought people were talking about 
him.  The diagnosis was schizophrenia, catatonic type.  

During a February 1968 State hospitalization, admitting 
symptoms included auditory hallucinations and feelings that 
people were talking about him and telling "lies behind my 
back."  The appellant has not been afforded a VA examination 
and etiology opinion regarding his current psychiatric 
status, and the Board finds that the requirements for a VA 
examination are sufficiently met.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED as follows:

1.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an examination 
to determine the probable etiology of any 
currently diagnosed psychiatric 
disability.  All required tests and 
studies should be performed.  The claims 
folder must be available for review in 
connection with the examination.  

The examiner is requested to review the 
claims folder in detail and to provide an 
opinion as to whether it is more likely 
than not (i.e. probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed psychiatric disability had its 
onset or is otherwise related to his 
period of ACDUTRA from May 23 to June 6, 
1964.  The examiner is asked to review 
and discuss the private hospital records 
dated in 1964 and 1968.  

All findings, and the reasons and bases 
therefore, should be set forth in detail.  

2.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disability.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


